AO 245|3 (Rcv. ill 181 Jn¢.lgmt:nt in a (`l'iminal (`asc
Shccl l

UNITED STATES DISTRlCT CoURT

Western District oi`ArkanSas

l
UNITED S'I`ATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
"- l
§ Case Number: 51 l SCRSOO'/'Q-OOI
JOSE AN‘BAL PEREZ § USM Number: 05794-08:2
l lose Manue| All"aro
) l)t:l`cndanl`s r\llurnc)

THE DEFENDANT:
pleaded guilty to count(s) One ( l) of the lnformation on October 12. 2018.

l:\ pleaded nolo contendere to count(s)
which was accepted by the court.

l:l was found guilty on count(s)
after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Sectiou Nature of Offensc Ofl'ense Ended Count
8 U.S.C. § l326(a) Illegal Reentry by Removed Alien 09/|7!`2018 l
The defendant is sentenced as provided in pages 2 through 3 ol`this_iudgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
|:| The defendant has been found not guilty on count(S)

|:| Count(s) |:l is ij are dismissed on the motion of the United States.

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name.
residence. or mailing address until all fines. restitution, costs. and special assessments imposed by thisjudgment are fully paid. lf ordered to
pay restitution. the defendant must notify the court and United States attorney ofmaterial changes in economic circumstances

.lanuary 9` 201 ‘ »
Datc at` |tl\nositi¢ Judilmcnt '

 

Honorab]e Timothy L. Brooks. United States District _ludge
Namc and Tit|c ot`Judgc

504\¢¢7/ }0, Yolq

AO 245B (Rev. 02/18) .ludgment in Criminal Casc
Sht:et 2 _ lmprisonmcnt

 

.ludgment _ Page 2 ot` 3

DEFENDANT: JOSE ANIBAL PEREZ
CASE NUMBER: 5:18CR50079-00]

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
time served since Oetober 2, 2018. No term of supervised release is imposed as it is anticipated the defendant

total term Of: will be deported following his term of imprisonment

|:] The court makes the following recommendations to the Bureau of Prisons:

§ The defendant is remanded to the custody of the United States Marshal.

|:l The defendant shall surrender to the United States Marshal for this district:

l___l at i:l a.m. l:l p.m. on

E as notirted by the United states Marshal.

ij The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons: .
|:l before 2 p.m. on
E as notiaed by the united states Marshal.

|:l as notified by the Probation or Pretrial Services Offlce.

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at . , with a certified copy of this judgment
UNITED STATES MARSHAL
By

DEPUTY UNITED STATES MARSHAL

AO 245B (Rev. 02/18) Judgnieiit in a Criininal Casc
Sheet 5 _ Criininal Monetary Pena|tics

 

Jut|gmeiil - Page 3 01` 3 7
DEFENDANT: JOSE ANIBAL PEREZ

CASE NUMBER: 5218CR50079-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00** $ -0- $ -O- $ -O-

**The government made a motion to remit the special assessment in open court, and the Court granted the motion.

[| The determination of restitution is deferred until . An Amended Jua'gi)ieiit in a Cri))ii`nal Case (AO 2450 will be entered
after such determination

\:| The defendant must make restitution (including community restitution) to the following payees in the amou_nt listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid

before the United States is paid.

Name of Pavee Total Loss** Restitution Ordered Prioritv or Pereentage

TOTALS $ $

l:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth clay after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). A|l of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

m The court determined that the defendant does not have the ability to pay interest and it is ordered that:
ij the interest requirement is waived for the \:l fine l___l restitution
m the interest requirement for the \:] fine E restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. l 14-22.

** Findings for the total amount of losses are required under Chapters 109A, l lO, l lOA, and l 13A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.

